                                                                             USDC-SDNY
                                                                             DOCL'.\1E~T
                                                                             El EC I'RO\ICALLY FILED
UNITED STATES DISTRICT COURT                                            I1
                                                                             PO( 11:                     ,
THE SOUTHERN DISTRICT OF NEW YORK                                            !l \ ! '   !-,, 1·:,: ___ G/fJi1_
                                                                             ···-•· - -----------·•·--- --•··   .. -
                                                                                                                          I
                                                                                                                       _.J.

 Loretta Romero,
                                                        Case No. 19 CV 8363 (RA) (OTW)
                                Plaintiff,

                -against-                               STIPULATION AND PDOP8gKQ
                                                        PROTECTIVE ORDER
 Robert M. Herrick, Visualhouse USA
 LLC, and Visualhouse Los Angeles,
 Corp.,

                                Defendants.



       WHEREAS, the Parties having agreed to the following terms of confidentiality, and the

Court having found that good cause exists for the issuance of an appropriately tailored

confidentiality order pursuant to Rule 26( c) of the Federal Rules of Civil Procedure, it is hereby

       ORDERED that the following restrictions and procedures shall apply to the information

and documents exchanged by the parties in connection with the pre-trial phase of this action:

       1. Counsel for any party may designate any document or information, in whole or in part,

           as confidential if counsel determines, in good faith, that such designation is necessary

           to protect the interests of the client in information that is proprietary, a trade secret or

           otherwise sensitive non-public information. Information and documents designated by

           a party as confidential will be stamped "CONFIDENTIAL."

       2. The Confidential Information disclosed will be held and used by the person receiving

           such information solely for use in connection with the action.

       3. In the event a party challenges another party's designation of confidentiality, counsel

           shall make a good faith effort to resolve the dispute, and in the absence of a resolution,

           the challenging party may seek resolution by the Court. Nothing in this Protective



                                                  1
    Order constitutes an admission by any party that Confidential Information disclosed in

    this case is relevant or admissible. Each party reserves the right to object to the use or

    admissibility of the Confidential Information.

4. The parties should meet and confer if any production requires a designation of "For

   Attorneys'    or Experts'       Eyes   Only." All    other documents       designated   as

   "CONFIDENTIAL" shall not be disclosed to any person, except:

       a. The requesting party and counsel, including in-house counsel;

       b. Employees of such counsel assigned to and necessary to assist in the litigation;

       c. Consultants or experts assisting in the prosecution or defense of the matter, to

           the extent deemed necessary by counsel; and

       d. The Court (including the mediator, or other person having access to any

           Confidential Information by virtue of his or her position with the Court).

5. Before disclosing or displaying the Confidential Information to any person, counsel

   must:

       a. Inform the person of the confidential nature of the information or documents;

       b. Inform the person that this Court has enjoined the use of the information or

           documents by him/her for any purpose other than this litigation and has

           enjoined the disclosure of the information or documents to any other person;

           and

       c. Require each such person to sign an agreement to be bound by this Order in the

           form attached hereto.

6. The disclosure of a document or information without designating it as "confidential"

   shall not constitute a waiver of the right to designate such document or information as




                                          2
   Confidential Information. If so designated, the document or information shall

   thenceforth be treated as Confidential Information subject to all the terms of this

   Stipulation and Order.

7. Any Personally Identifying Information ("PII") ( e.g., social security numbers, financial

   account numbers, passwords, and information that may be used for identity theft)

   exchanged in discovery shall be maintained by the receiving party in a manner that is

   secure and confidential.

8. Pursuant to Federal Rule of Civil Procedure 502, inadvertent disclosure of privileged

   communications shall not constitute a waiver of the privilege in this matter provided

   the parties follow the steps set forth in Rule 502.

9. Notwithstanding the designation of information as "confidential" in discovery, there is

   no presumption that such information shall be filed with the Court under seal. The

   parties shall follow the Court's procedures with respect to filing under seal.

10. At the conclusion of litigation, Confidential Information and any copies thereof shall

   be promptly (and in no event later than 30 days after entry of final judgment no longer

   subject to further appeal) returned to the producing party or certified as destroyed,

   except that the parties' counsel shall be permitted to retain their working files on the

   condition that those files will remain protected.




                                         3
SO STIPULATED AND AGREED.

 Dated:       November 26, 2019                Dated:      November 26, 2019
              New York, New York                           New York, New York

 The Law Offices of Scott Caplan, P.C.         The Frank Law Firm P.C.
 By:    /s/ Scott Caplan                       By:    /s/ Thomas J. Frank
        Scott Caplan                                  Thomas J. Frank, Esq.

          34-18 Northern Blvd., Ste. B28                333 Glen Head Road, Suite 208
          Long Island City, NY 11101                    Old Brookville, NY 11545
          (929) 344-5545                                (516) 246-5577
          scott@scottcaplanlaw.com                      thomas@frankfirmpc.com

          Attorney for Plaintiff Loretta                Attorneys for Defendants Robert
          Romero                                        M. Herrick, Visualhouse USA
                                                        LLC, and Visualhouse Los
                                                        Angeles, Corp.

 Scharff PLLC
 By:     /s/ Spencer G. Scharff
         Spencer G. Scharff

          43 West 43rd Street, Ste. 24
          New York, NY 10036-7424
          (602) 739-7424
          spencer@scharffplc.com

          Attorney for Plaintiff Loretta
          Romero




SO ORDERED.

Dated:            Pt <M,(,, t ,· u ,~
               New York, New York



                                                                           Ronnie Abrams
                                                               United States District Judge




                                           4
